350 F. Supp. 553 (1972)
Alta Oveta MIMS et al., Plaintiffs,
v.
The DUVAL COUNTY SCHOOL BOARD, a body corporate, et al., Defendants.
No. 4598-Civ-J.
United States District Court, M. D. Florida, Jacksonville Division.
November 13, 1972.
Drew S. Days, III, New York City, Norris D. Woolfork, III, Orlando, for plaintiffs.
T. Edward Austin, Jr., Gen. Counsel, City of Jacksonville, Jacksonville, for defendants.

ORDER
TJOFLAT, District Judge.
The Court has before it a verified petition for injunctive relief filed in behalf of the Superintendent of the Duval County Schools. (The petition is annexed as Exhibit "A".) The petition alleges that a concerted effort is being made to prevent the operation of Oceanway School, a seventh grade center, in accordance with the provisions of this Court's final judgment, as amended, 338 F. Supp. 1208, of June 23, 1971. What was originally a peaceful and orderly demonstration has degenerated into a vigorous and volatile campaign aimed at and intended to prevent the operation of Oceanway School. The demonstrators are now relying on the use of insulting and intimidating remarks and threatening gestures directed at the students and faculty of Oceanway School. The activities of the members of the campaign constitute a deliberate attempt to prohibit the school from functioning as an educational institution and to frustrate the Duval County School Board in its effort to comply with the final judgment in *554 this case. While it is clear that the demonstrators have a right, protected by the First Amendment to the Constitution of the United States, to voice their opposition to busing and to urge others to join in that opposition, that right stops short of efforts, such as those involved here, which are calculated to disrupt the operation of the school system and which jeopardize the safety of the students and faculty.
The Court is satisfied that unless the members of this campaign and any others similarly situated are enjoined from further disruptive conduct, the institution cannot effectively operate and the provisions of the final judgment will be thwarted. The Court's power, if not its obligation, to intervene in circumstances such as those present here is clear. The Courts of the United States are empowered by Congress and, moreover, have the inherent authority to enter such orders as may be necessary to enforce their judgments and decrees and to prevent interference with, and obstruction of, their operation. It is, therefore
Ordered:
1. All members of the demonstration aimed at Oceanway School and any other similarly situated persons acting independently or in concert with them are hereby enjoined and restrained from
a. Obstructing or preventing the attendance of students and faculty members of Oceanway School;
b. Harassing, threatening or intimidating any student, faculty, staff member or employee of Oceanway School or The Duval County School Board, whether in attendance at or enroute to and from the school;
c. Committing any other act to disrupt the orderly operation of Oceanway School.
2. The Superintendent of Schools, or his designated agents, shall serve a copy of this Order on those persons named in paragraph 11 of the petition, attached as Exhibit "A", and on any other persons who may be subject to the terms of this Order.
Proof of such service shall forthwith be filed with the Clerk.
3. Anyone having notice of this Order who violates any of the terms thereof shall be subject to arrest, prosecution and punishment by imprisonment or fine, or both, for criminal contempt under the laws of the United States of America. Alternatively, such person may be ordered to show cause why he should not be held in civil contempt, and subjected to remedial orders of this Court which may include, among other provisions, imprisonment or fine, or both.
4. The provisions of this Order shall take effect immediately and shall become permanent unless, within twenty (20) days from date thereof, the parties named in paragraph 11 of the said petition or anyone similarly situated shall show cause why this order should not become permanent.